DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The repeating word  “the the” should be change to – the --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “a protective plate” is not clear, whether the same with “a protective plate” in claim 1.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Kellner et al. (2019/0047419).
Kellner et al. in figures 1-4, disclose an electric vehicle comprising a battery (10) in an underfloor arrangement. The battery being arranged in a battery space that is delimited by body members (2) of a body. The battery space being delimited at a bottom side of the electric vehicle by a protective plate (4). The battery has at least one connection element (not number, figure 2) at least on a side oriented toward one of the body members, and the body member having at least one recess, in which the connection element is arranged.  

    PNG
    media_image1.png
    394
    753
    media_image1.png
    Greyscale


 	Regarding claim 3, Kellner et al. in figures 2-3, disclose the recess in the body member, which is open downward on the electric vehicle (before the protective plate cover a bottom side).  
 	Regarding claim 4, Kellner et al. in figures 2-3, disclose the protective plate that closes a bottom of the battery space.  
 	Regarding claim 5, Kellner et al. in figures 3-4, disclose the body members of the body surround the battery space toward a top, both sides, a front and a rear of the body.  
 	Regarding claim 6, Kellner et al. in figures 1-2, disclose the protective plate, which is secured both to the body and to the connection element.  
 	Regarding claim 7, Kellner et al. in figures 2-3, disclose the at least one connection element, which is screwed to the body and to the protective plate (para. 0029 disclose a positive locking device).  
 	Regarding claim 8, Kellner et al. in figures 2-3, disclose the body, the at least one connection element and the protective plate form a Faraday cage (the protective plate is made of conductive material that block electromagnetic radiation around the battery housing).  
 	Regarding claim 9, Kellner et al. in figures 2-3, disclose the body, the at least one connection element and the protective plate together seal off the battery space.  
 	Regarding claim 10, Kellner et al. in figures 2-3, disclose the connection element has a high-819P0123/US MR/aw voltage connection that leads to an electric motor, by means of which the electric vehicle is able to be driven.  

 	Regarding claim 12, Kellner et al. in figures 2-3, disclose the connection element having a high- voltage connection that leads to a charging socket and/or to an apparatus for inductive charging.  
	Regarding claim 14, Kellner et al. in figures 2-3, disclose the connection element has a cooling media connection to control the temperature of the battery (a cooling line to control the temperature of the battery, para. 0025).  
 	Regarding claim 15, Kellner et al. in figures 2-3, disclose the connection element having both a power connection and a cooling media connection (para. 0025).  
 	Regarding claim 16, Kellner et al. in figures 2-3, disclose the at least one recess comprises plural recesses in the body members, and the at least one connection element comprises plural connection elements arranged respectively in the plural recesses (as show in figure 3, with the recess on both sides).  
 	Regarding claim 17, Kellner et al. in figures 2-3, disclose the plural recesses comprise a front recess formed in a front body member in front of the battery and a rear recess formed in a rear body member behind the battery.  
 	Regarding claim 18, Kellner et al. in figures 2-3, disclose the recess, which is formed in a front body member in front of the battery or in a rear body member behind the battery.  

 	Regarding claim 20, Kellner et al. in figure 4, disclose the at least one connection element and the battery form an assembly unit (after sealing between the body and the protective plate with the at least one connection element, which form an assembly unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kellner et al. as applied to claim 1 above, and further in view of Barth et al. (2017/0153281).

Barth et al. in figures 1-2, disclose a connection between a low-voltage supply and a battery (2) comprising a low-voltage network (1), a battery control unit (9). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kellner et al. by further comprising the low-voltage supply disclosed by Barth et al. in order to exchange electrical power between the high-voltage and the low-voltage.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HAU V PHAN/Primary Examiner, Art Unit 3618